COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 RAY SALAZAR, RICHARD A.                        §
 NAJERA, JULIE REYNOLDS,                                        No. 08-13-00171-CV
 GUILLERMO ACOSTA, OTHON                        §
 MEDINA, AND JESUS B. OCHOA, JR.,                                  Appeal from the
                                                §
                  Appellants,                             County Court at Law Number Six
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 JOYCE WILSON, IN HER PERSONAL                                  (TC#2013-DCV-0099)
 CAPACITY AS CITY MANAGER OF                    §
 EL PASO, TEXAS, STEVE ORTEGA, IN
 HIS PERSONAL CAPACITY AS                      §
 REPRESENTATIVE DISTRICT 7 EL
 PASO, TEXAS, COURTNEY NILAND,                  §
 IN HER PERSONAL CAPACITY AS
 REPRESENTATIVE DISTRICT 8 EL                   §
 PASO, TEXAS,
                                                §
                   Appellees.



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s order granting Appellees’ plea to the jurisdiction. We therefore affirm the trial

court’s order granting Appellees’ plea to the jurisdiction. We further order that Appellees

recover from Appellants all costs in this Court, for which let execution issue. This decision shall

be certified below for observance.
       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2014.


                                            GUADALUPE RIVERA, Justice

Before Rivera, J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment, concurring




                                                2